MODIFY and AFFIRM; and Opinion Filed July 28, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01333-CR

                            SHIRLEY ANN ALFARO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-62798-W

                              MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                Opinion by Justice Lang-Miers

       Shirley Ann Alfaro appeals from the revocation of her community supervision. In a

single issue, appellant contends the judgment revoking community supervision should be

modified to delete the fine. We modify the trial court’s judgment and affirm as modified.

       Appellant waived a jury and pleaded guilty to intoxication assault. See TEX. PENAL CODE

ANN. § 49.07(a)(1) (West 2011).       Pursuant to a plea agreement, the trial court assessed

punishment at ten years’ imprisonment.       The trial court later placed appellant on shock

probation. The State later moved to revoke community supervision, alleging appellant violated

several conditions. Appellant pleaded true to the allegations in a hearing on the motion. The
trial court found the allegations true, revoked appellant’s community supervision, and assessed

punishment at ten years’ imprisonment.

       In her sole issue, appellant contends the judgment revoking community supervision

should be modified to delete a $2,000 fine. The State agrees the judgment should be modified as

appellant requests.

       The trial court’s original judgment includes a $2000 fine. When a trial court pronounces

and imposes a fine at the original plea hearing, the court is not required to repronounce the fine

at the conclusion of the revocation hearing. See Davis v. State, 977 S.W.2d 859, 861 (Tex. App.-

Dallas 1998, no pet.). However, although the original plea agreement provided for a $2,000 fine,

the trial court, when pronouncing sentence on February 21, 2011, did not orally pronounce the

$2,000 fine. Thus, the $2,000 fine should not have been included in the original judgment. See

Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998) (When a conflict exists between

the oral pronouncement and the judgment, the oral pronouncement controls.).

       Because the $2,000 fine was not properly included in the original judgment, it should not

have been carried over to the judgment revoking community supervision.           See Davis, 977
S.W.2d at 861; Coffey, 979 S.W.2d at 328. We sustain appellant’s sole issue. We modify the

judgment revoking community supervision to delete the $2,000 fine. See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).




                                               -2-
       As modified, we affirm the judgment revoking community supervision.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE



Do Not Publish
TEX. R. APP. P. 47

131333F.U05




                                            -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


SHIRLEY ANN ALFARO, Appellant                       Appeal from the 363rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01333-CR        V.                        F10-62798-W).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Francis participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Fine” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered July 28, 2014.




                                              -4-